IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-20-00236-CR

                     IN RE MICHAEL ANTHONY MOORE


                                 Original Proceeding



                           MEMORANDUM OPINION


       In this original proceeding Michael Moore seeks mandamus relief against the

district clerk. Moore states that he paid for a copy of the record in his case, but the clerk

refuses to provide the record. A court of appeals has no jurisdiction to issue a writ of

mandamus against a district clerk except to protect or enforce its jurisdiction. See TEX.

GOV’T CODE ANN. § 22.221 (West 2004); In re Bernard, 993 S.W.2d 453, 454 (Tex. App. —

Houston [1st Dist.] 1999, orig. proceeding).       Moore has not shown that a writ of
mandamus directed to the district clerk is necessary to enforce our jurisdiction. 1 We

dismiss Mack’s Petition for Writ of Mandamus against the clerk for want of jurisdiction.




                                                          JOHN E. NEILL
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed September 9, 2020
[OT06]




1The rather complicated process to compel the district clerk to perform a ministerial act is discussed in In
re Bernard, 993 S.W.2d 453, 454 (Tex. App. — Houston [1st Dist.] 1999, orig. proceeding)(O’Connor
Concurring).


In re Moore                                                                                          Page 2